FILED BY MANPOWER INC. PURSUANT TO RULE , AS AMENDED SUBJECT COMPANY: COMSYS IT PARTNERS, INC. COMMISSION FILE NO. 000-27792 Manpower Inc. (NYSE: MAN) February 2 This presentation includes forward-looking statements which are subject to risksand uncertainties. Actual results might differ materially from those projected inthe forward-looking statements. Additional information concerning factors thatcould cause actual results to materially differ from those in the forward-lookingstatements is contained in the Company’s Annual Report on Form 10-K datedDecember 31, 2009, which information is incorporated herein by reference, andsuch other factors as may be described from time to time in the Company’s SECfilings. This presentation does not constitute an offer of any securities for sale. Theexchange offer related to the acquisition of COMSYS IT Partners, Inc. has notcommenced.
